 In the Matter of HERCULES POWDER COMPANY, EMPLOYERand A. C.BROWNING, PETITIONERandLOCAL UNION #465, INTERNATIONALUNION OF MINE, MILL AND SMELTER WORKERS, UNIONCase No. 10-RD-57.-Decided March 29, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore James W. Mackle, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an individual, asserts that the Union is no longerthe representative of the Employer's employees as defined in Section9 (a) of the Act.The Union, a labor organization, is the recognized representative ofthe employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :We find, in substantial accord with the agreement of the parties,that all production and maintenance employees at the Employer'sBessemer, Alabama, plant, excluding clerical employees, cook-clerk,shift powder line mechanic, N. G. foreman, chemists, general laborforeman, general shift foremen, executives, guards,' professional1The parties are apparently in dispute with respect to the inclusion of the guards, alsocalledwatchmen.They patrol the plant and punch time clocks, protect plant propertyagainst damage and theft, and are expected to enforce company rules against other em-ployees,Under well-established principles, we find that they are guards within themeaning89 NLRB No. 3.52 HERCULES POWDER COMPANY53employees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Bessemer Powder and Acid Local Union #465, InternationalUnion of Mine, Mill and Smelter Workers.'of the amended Act and have therefore excluded them from the unit.C.V. Hill & Company,Inc.,76 NLRB 158.2Although the Union is not in compliance with the registration and filing requirementsof the amended Act,we shall nevertheless place the Union's name on the ballot in theelection directed hereinafter.However,under Board policy, the Union will be certifiedif it ginsthe election,provided that at that time it is in compliance with Section 9 (f)and (h)of the amended Act.Absent such compliance,the Board will only certify thearithmetical results of the election.Burry Biscuit Corporation,76NLRB 640.2Although the Petitioner refers to the Union only as Local Union#465, the recordclearly shows its name to be as set forth above.